 



Exhibit 10.15
SEVERANCE PAY AGREEMENT
     This Agreement is made as of the 17th day of May, 2006, between SoftBrands,
Inc., a Delaware corporation (the “Company”) and Gregg Waldon (“Executive”).
          WITNESSETH THAT:
          WHEREAS, it is the purpose of this Agreement to specify the financial
arrangements that the Company will provide to the Executive upon Executive’s
separation from employment with the Company or with a subsidiary of the Company
or one of its subsidiaries under the circumstances described herein; and
          WHEREAS, this Agreement is adopted in the belief that it is in the
best interests of the Company and its stockholders to provide stable conditions
of employment for Executive, thereby minimizing personnel turnover and enhancing
the Company’s and its subsidiaries’ ability to recruit highly qualified people.
          NOW, THEREFORE, to assure the Company that it will have the continued
dedication of Executive notwithstanding the possibility, threat or occurrence of
a bid to take over control of the Company, and to induce Executive to remain in
the employ of the Company, and for other good and valuable consideration, the
Company and Executive agree as follows:
     1. Term of Agreement. This Agreement shall be for a two-year term
commencing on the date hereof. This Agreement shall be automatically renewed for
additional one-year terms thereafter unless either Executive or the Company
provides written notice at least sixty (60) days prior to its scheduled
termination of their intent not to renew the same; provided that this Agreement
shall continue for at least two years after a Change of Control that occurs
during the term of this Agreement.
     2. Termination of Employment.
     (i) If a Change in Control (as defined in Section 3(i) hereof) occurs
during the term of this Agreement and either of the events described in clause
(a) or (b) below occurs, the terminated Executive shall be entitled to receive
the cash payment provided in Section 4 hereof:

  (a)   the Company shall, within one years after such Change of Control occurs,
have exercised its right to terminate the Executive without cause; or     (b)  
the Executive shall, prior to March 15 of the calendar year following the year
in which the Change of Control occurs, have voluntarily exercised his option to
terminate his employment for Good Reason (as defined in Section 3(ii) hereof).
Notice of election of this option must identify the Executive who desires to
terminate his employment and set forth in reasonable detail the facts and
circumstances claimed to constitute Good Reason..

 



--------------------------------------------------------------------------------



 



     (ii) From and after the date of a Change in Control, the Company shall have
the right to terminate Executive from employment at any time during the term of
this Agreement for Cause (as defined in Section 3(iii) hereof), by written
notice to the Executive, specifying the particulars of the conduct of Executive
forming the basis for such termination, and Executive shall not be entitled to
any payment pursuant to Section 4 for termination for Cause.
     (iii) From and after the date of a Change in Control during the term of
this Agreement, Executive shall not be removed from employment with the Company
except as provided in Section 2(i) or (ii) hereof or as a result of Executive’s
Disability (as defined in Section 3(iv) hereof) or his death. Executive’s rights
upon termination of employment prior to a Change in Control or after the
expiration of the term of this Agreement shall be governed by the standard
employment termination policy applicable to Executive in effect at the time of
termination.
Any notice given by Executive pursuant to this Section 2 shall be effective five
(5) business days after the date it is given by Executive.
3. Definitions

  (i)   A “Change in Control” shall mean an event involving one transaction or a
series of related transactions in which:

  (a)   any person or persons acting in concert acquire more than fifty percent
(50%) of the beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Securities Exchange Act of 1934, as amended (“the “Exchange Act”), or
any successor provision) of the outstanding voting power of the then outstanding
securities entitled to vote generally in the election of directors (“Voting
Stock”) of the Company,     (b)   the Company issues securities representing
more than fifty percent (50%) of the Voting Stock of the Company in connection
with a merger, consolidation or other business combination (other than for
purposes of reincorporation),     (c)   the Company is acquired in a merger or
other business combination transaction in which the Company is not the surviving
corporation (other than a reincorporation),     (d)   more than fifty percent
(50%) of the Company’s consolidated assets or earning power are sold or
transferred, or     (e)   the Board of the Company determines, in its sole and
absolute discretion, that there has been a change in control of the Company;

-2-



--------------------------------------------------------------------------------



 



     Provided, however, that clauses (b), (c) and (d), above, will constitute a
“Change in Control” only if all or substantially all of the individuals and
entities who were the beneficial owners of Voting Stock of the Company
immediately prior to such merger, consolidation or other business combination or
sale or transfer of earning power or assets (each, a “Business Combination”)
beneficially own less than 50% of the combined voting power of the then
outstanding shares of Voting Stock of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s
earning power or assets either directly or through one or more subsidiaries) and
shall specifically not include any change of control that results from the
issuance of securities or property in connection with a reorganization under the
United States Bankruptcy Code, as amended.

  (ii)   “Good Reason” shall mean the occurrence of any of the following events:

  (a)   the assignment to Executive of employment responsibilities which are not
of comparable responsibility and status as the employment responsibilities held
by Executive immediately prior to a Change in Control;     (b)   a reduction by
the Company in Executive’s compensation (including a change in the form of the
bonus compensation plan that makes less likely the achievement of a targeted
bonus) as in effect immediately prior to a Change in Control;     (c)   except
to the extent otherwise required by applicable law, the failure by the Company,
or the entity that acquires the Company, to continue in effect a material
benefit or compensation plan, stock ownership plan, stock purchase plan, bonus
plan, life insurance plan, health-and-accident plan or disability plan in which
Executive is participating immediately prior to a Change in Control (or plans
providing Executive with substantially similar benefits), the taking of any
action by the Company which would adversely affect Executive’s participation in,
or materially reduce Executive’s benefits under, any of such plans or deprive
Executive of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control, or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive is entitled immediately
prior to such Change in Control in accordance with the Company’s vacation policy
as then in effect;     (d)   the Company’s requiring Executive to be based
anywhere other than within fifty (50) miles of Executive’s office location
immediately prior to a Change in Control, except for requirements of temporary
travel on the Company’s business to an extent substantially consistent with
Executive’s business travel obligations immediately prior to a Change in
Control; or

-3-



--------------------------------------------------------------------------------



 



  (e)   the failure by the Company to obtain, as specified in Section 6(i)
hereof an assumption of the obligations of the Company to perform this Agreement
by any successor to the Company.

     For purposes of the foregoing, Executive shall not be considered to have
been assigned employment of lesser responsibility if Executive manages, has
control over, or serves in a similar position with a subsidiary, division or
operating unit of an acquiring entity that generates revenues of comparable
amounts to the revenues generated by the Company before such Change in Control.
Notwithstanding the foregoing, none of the forgoing events shall be considered
“Good Reason” if it occurs in connection with the Executive’s death or
disability.
     (iii) “Cause” shall mean termination by the Company of Executive’s
employment based upon (a) the willful and continued failure by Executive
substantially to perform his duties and obligations (other than any such failure
resulting from his incapacity due to physical or mental illness) or (b) the
willful engaging by Executive in misconduct which is materially injurious to the
Company or any of its subsidiaries, monetarily or otherwise. For purposes of
this paragraph, no act, or failure to act, on Executive’s part shall be
considered “willful” unless done, or omitted to be done, by Executive in bad
faith and without reasonable belief that his action or omission was in the best
interests of the Company and its subsidiaries.
     (iv) “Disability” shall mean any physical or mental condition which would
qualify Executive for a disability benefit under the long-term disability plan
of the Company or the Subsidiary.
4. Benefits Upon Termination Under Section 2(i). Upon the termination of the
employment of Executive pursuant to Section 2(i) hereof, Executive shall be
entitled to receive the benefits specified in this Section 4. The amounts due to
Executive under subparagraphs (a) and (b) of this Section 4 shall be paid to
Executive not later than one business day prior to the date that the termination
of Executive’s employment becomes effective.
     (a) The Company shall pay to Executive (i) the full base salary earned by
him and unpaid through the date that the termination of Executive’s employment
becomes effective, at the rate in effect at the time written notice of
termination (voluntary or involuntary) was given, (ii) any amount earned by
Executive as a bonus with respect to the fiscal year of the Company preceding
the termination of his employment if such bonus has not theretofore been paid to
Executive, (iii) an amount equal to a pro rata portion, based on number of days
elapsed, of the bonus Executive would have earned for the year in which
termination is effective, assuming for purposes or calculating such bonus
against any bonus or incentive plan, that the Company’s financial and business
performance for the current compensation year through the date of such
termination is annualized, and (iii) an amount representing credit for any
vacation earned or accrued by him but not taken;

-4-



--------------------------------------------------------------------------------



 



     (b) In lieu of any further base salary payments to Executive for periods
subsequent to the date that the termination of Executive’s employment becomes
effective, the Company shall pay as severance pay to Executive a lump-sum cash
amount equal to six months Executive’s salary as of the date of such termination
(subject to withholding for applicable taxes); subject, however, to the
restriction that the Executive shall not be entitled to receive any amount
pursuant to this Agreement which constitutes an “excess parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended, or any successor provision or regulations promulgated thereunder. In
case of uncertainty as to whether some portion of a payment might constitute an
excess parachute payment, the Company shall initially make the payment to the
Executive and Executive agrees to refund to the Company any amounts ultimately
determined to be excess parachute payments;
     (c) The Company shall pay to Executive all legal fees and expenses incurred
by Executive in seeking to obtain or enforce any right or benefit provided to
Executive by this Agreement, including any and all expenses of arbitration in
accordance with Section 12 below; and
     (d) The exercisability or vesting, or both, of all stock options and other
stock based benefits held by the Executive shall become and be accelerated and
fully vested as of the date of such termination, and, to the extent action is
required to exercise or otherwise obtain the benefits thereof, shall remain
exercisable for the period set forth in such option or stock based benefit.
Executive shall not be required to mitigate the amount of any payment provided
for in this Section 4 by seeking other employment or otherwise. The amount of
any payment or benefit provided in this Section 4 shall not be reduced by any
compensation earned by Executive as a result of any employment by another
employer.
5. Successors; Binding Agreement; Assignment.
     (i) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise), to all or substantially all of
the business and/or assets of the Company, by agreement in form and substance
satisfactory to Executive, to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Failure of the
Company to obtain such agreement prior to the effectiveness of any such
succession shall be a breach of this Agreement and shall entitle Executive to
compensation from the Company in the same amount and on the same terms as
Executive would be entitled hereunder if Executive terminated his employment
after a Change in Control for Good Reason, except that for purposes of
implementing the foregoing, the date on which any such succession becomes
effective shall be deemed the Termination Date. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor to
its business and/or assets as aforesaid which executes and delivers the
agreement provided for in this Section 5(i) or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

-5-



--------------------------------------------------------------------------------



 



     (ii) This Agreement is personal to Executive and Executive may not assign
or transfer any part of his rights or duties hereunder, or any compensation due
to him hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.
6. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and such officer as may be specifically designated
by the Board of Directors of the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.
8. Notice. All notices, requests, demands and all other communications required
or permitted by either party to the other party by this Agreement (including,
without limitation, any notice of termination of employment) shall be in writing
and shall be deemed to have been duly given when delivered personally or mailed
by regular, certified or registered mail, return receipt requested, at the
address of the other party, as follows:

         
 
  If to the Company, to:    
 
       
 
  SoftBrands, Inc.    
 
  Two Meridian Crossings    
 
  Suite 800    
 
  Minneapolis, MN 55423    
 
       
 
  If to Executive, to:    

Either party hereto may change its address for purposes of this Section 8 by
giving fifteen (15) days’ prior notice to the other party hereto.
9. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

-6-



--------------------------------------------------------------------------------



 



10. Headings. The headings in this Agreement are inserted for convenience or
reference only and shall not be a part of or control or affect the meaning of
this Agreement.
11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
12. Governing Law/Arbitration. This Agreement has been executed and delivered in
the State of Minnesota and shall in all respects be governed by, and construed
and enforced in accordance with, the laws of the State of Minnesota, including
all matters of construction, validity and performance. Notwithstanding the
foregoing, any dispute as to the occurrence of a “Change of Control,” or as to
“Good Reason,” shall be settled by final and binding arbitration in accordance
with the Center for Public Resources Rules for Non-Administered Arbitration of
Business Disputes in effect as of the date of this Agreement by a sole
arbitrator. The arbitration shall be governed by the United States Arbitration
Act, 9 U.S.C. § 1-16, and judgment upon the award rendered by the arbitrator may
be entered by any court having jurisdiction thereof. The place of arbitration
shall be Minneapolis, Minnesota. The arbitrator is empowered to award damages in
excess of compensatory damages.
13. Entire Agreement. This Agreement supersedes any and all other oral or
written agreements or policies made relating to the subject matter hereof;
provided that, this Agreement shall not supersede or limit in any way
Executive’s rights under any benefit plan, program or arrangements in accordance
with their terms.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set his hand, all
as of the date first written above.

                      SoftBrands, Inc.    
 
               
 
  By                          
 
      Its        
 
               
 
                              Executive    

-7-